DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in responsive to the preliminary amendment filed on 9/23/2020.  As directed by the Preliminary amendment, claims 1-9 were amended. Thus, claims 1-9 are currently pending in this application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "11”, “3”, “310”, and “310A" have all been used to designate the same feature of the airlock element in Fig. 1. 
The drawings are objected to because the lead line next to reference character “100” does not extend to the feature indicated (see 37 CFR 1.84(q)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the phrase “Fig. 1” in the last line of the abstract is extraneous, and is suggested to be deleted. Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Respiratory mask for filtering air--
Claim Objections
Claims 1-9 are objected to because of the following informalities: 
Claim 1 line 11 recites “his nose and/or mouth” and is suggested to read --the nose and/or mouth-- in order to have proper antecedent basis. 
Claims 2-8 recite “Respiratory mask” in their first lines, and are suggested to read --The respiratory mask-- in order to have proper antecedent basis. 
Claim 3 recites “inte-rior” in line 6 and is suggested to read --interior-- in order to correct a typographical error. 
Claim 7 line 4 recites “this slot” and is suggested to read --the slot-- in order to have proper antecedent basis. 
Claim 8 recites “flexi-ble” in line 3 and is suggested to read --flexible-- in order to correct a typographical error. 
Claim 9 lines 10-11 recites “his nose and/or mouth” and is suggested to read --the nose and/or mouth-- in order to have proper antecedent basis. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “at least one holding means…suitable for pulling the mask body against the face” in claim 1 lines 4-5, “airlock device…guided” in claim 1 lines 7-8, “connecting means…conveyed” in claim 1 lines 7-9, “closing element…opened and closed” in claim 4 lines 3-4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the Applicant’s specification page 1 lines 27-28, the limitation of  “airlock device…guided” in claim 1 lines 7-8 is being interpreted as an opening in the wall of the mask body or an equivalent structure. According to the Applicant’s specification page 1 line 15, the limitation of “connecting means…conveyed” in claim 1 lines 7-9 is being interpreted as a straw or an equivalent structure. According to the Applicant’s specification page 2 lines 13-16, the limitation of “closing element…opened and closed” in claim 4 lines 3-4 is being interpreted as a flat at least partially flexible material having a slot or an equivalent structure.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “at least one holding means…suitable for pulling the mask body against the face” in claim 1 lines 4-5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 1, the limitations "the nose and mouth" in line 2, “the mask wearer” in lines 2-3, “the face” in line 5, and “the space” in line 10 are recited. There is insufficient antecedent basis for these limitations in the claim. Moreover, the phrases "such as" in line 8, “can” recited twice in line 8, “for example” in line 8, and “i.e.” in line 10 render the claim indefinite because it is unclear whether the limitations following these phrases are part of the claimed invention (see MPEP § 2173.05(d)). Furthermore, the limitation “a use medium” in line 9 is confusing, as it is unclear what is meant by the term “use” as an adjective for the medium (i.e. how is a “use medium” different than a medium?).
Regarding claim 2, the limitation “the airlock device opens automatically” in lines 3 is confusing, as it is unclear how or by what structure the airlock devices can be opened automatically. Moreover, the phrases "in particular" in line 3 and “preferably” in line 5 render the claim indefinite because it is unclear whether the limitations following these phrases are part of the claimed invention (see MPEP § 2173.05(d)).
Regarding claim 3, the phrases "preferably " in line 4 and “can be” in line 6 render the claim indefinite because it is unclear whether the limitations following these phrases are part of the claimed invention (see MPEP § 2173.05(d)).
Regarding claim 4, the limitation “the airlock element” in line 3 recited. There is insufficient antecedent basis for this limitation in the claim. Moreover, the phrase “can be” recited twice in line 4 render the claim indefinite because it is unclear whether the limitations following these phrases are part of the claimed invention (see MPEP § 2173.05(d)).
Regarding claim 5, the limitation “the closing element” in line 3 recited. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the limitation “it” in line 3 is confusing, as it is unclear as to whether the respiratory mask or closing element is being referenced. Moreover, the phrase “preferably” recited in line 4 renders the claim indefinite because it is unclear whether the limitations following this phrase are part of the claimed invention (see MPEP § 2173.05(d)).
Regarding claim 6, the limitation “the closing element” in line 3 recited. There is insufficient antecedent basis for this limitation in the claim. Moreover, the phrases “for example” recited in line 3 and “can be” recited in line 4 render the claim indefinite because it is unclear whether the limitations following these phrases are part of the claimed invention (see MPEP § 2173.05(d)).
Regarding claim 7, the limitation “the closing element” in line 3 recited. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the limitation “a slot” in line 3 is confusing, as it is unclear whether or not this limitation is the same as, different from, or a part of the “at least one connecting slot” limitation claimed in line 3. Moreover, the phrases “can be” recited in line 4 and “preferably” recited in line 5 render the claim indefinite because it is unclear whether the limitations following these phrases are part of the claimed invention (see MPEP § 2173.05(d)).
Regarding claim 8, the limitations "the closing element" in line 3, “the opening” in line 5, and “the wall” in line 6 are recited. There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 9, the phrases "in particular" in line 1, “such as” in line 7, “for example” in line 8, and “i.e.” in line 9 render the claim indefinite because it is unclear whether the limitations following these phrases are part of the claimed invention (see MPEP § 2173.05(d)). Furthermore, the limitations “at least one mask body” in line 3, “the nose and mouth of the mask wearer” in lines 3-4, “at least one through-opening” in line 5, “at least one airlock device” in line 6, “connecting means, such as a straw” in line 7, “a use medium” in line 8, “an interior” in line 9, “the space” in line 9, “an inner surface” in line 10 are confusing, as it is unclear as to whether or not these limitations are the same or different from their respective counterparts originally claimed in claim 1. Moreover, the limitation “a use medium” in line 8 is confusing, as it is unclear what is meant by the term “use” as an adjective for the medium (i.e. how is a “use medium” different than a medium?). Lastly, the limitation “it” in line 7 is confusing, as it is unclear as to whether the respiratory mask or airlock device is being referenced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 2021/0321686 A1) in view of Dettore (US 10,905,905 B1).
Regarding claim 1, as best understood, Crawford discloses respiratory mask for filtering air (protective headwear such as a mask to prevent spread of disease; mask can be an n95 mask or surgical mask, which would filter) (abstract; Figs. 1-2; para. [0002]; para. [0050]) consisting of: 
a mask body (mask 12) (Figs. 1-2), which is suitable for covering the mouth of the mask wearer (mask covers at least the mouth) (para. [0050]), 
at least one holding means which is fastened to the respiratory mask and which is suitable for pulling the mask body against the face of the wearer (straps 56 fastened to the mask 12 for mounting onto the wearer’s head) (Figs. 1-2; para. [0050]), 
wherein the mask body comprises at least one airlock device (device 10 in a hole 24 through mask 12, which includes membranes 18, 20 which close the inner opening) (Figs. 1-8; para. [0006]; para. [0042]), through which connecting means, such as a straw, can be guided (utensil 30 guided through the slits 26, 28 in membranes 18, 20) (Figs. 2, 6; para. [0042]), so that the mask wearer can receive, for example inhale and/or drink, a use medium conveyed by the connecting means into an interior of the mask, i.e. the space between the face of the mask wearer and an inner surface of the mask, through his nose and/or mouth (utensil 30 permits nourishment of the wearer without the need for removing the mask, thus the nourishment would be conveyed into the interior of the mask) (Figs. 2, 6; para. [0052]).
Crawford is silent as to the mask body being suitable for covering both the nose and mouth. 
However, Dettore teaches a protective mask (Dettore; abstract) wherein the mask body is suitable for covering both the nose and mouth (Dettore; col. 7, lines 46-47). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Crawford mask body to be suitable for covering the nose and mouth, as taught by Dettore, for the purpose of ensuring there is a barrier between both the nose and mouth and the wearer’s environment in order to better prevent the wearer from inhalation exposures to potential contaminants in the immediate environment (Dettore; col. 1, lines 15-21).
Regarding claim 3, as best understood, the modified Crawford teaches wherein the airlock device is formed by an opening in a wall of the mask body (hole 24 in mask 12 holds the device 10) (Crawford; Figs. 1-6; para. [0044]), into which an airlock element of the airlock device is inserted with a precise fit, and preferably in an airtight manner (body portion 32 having an annular flange 40 with collar 38 inserted and fit in the hole 24; body portion 32 is snap-fit or threaded onto body portion 34 with the mask 12 held between them, and would thus be airtight) (Crawford; Figs. 1-8; para. [0044]), wherein the airlock element comprises an airlock opening through which the connecting means can be guided into the inte-rior (inner opening 22 through which the utensil 30 would pass when inserted into the mask 12 interior) (Crawford; Figs. 1-8; para. [0042]).
Regarding claim 4, as best understood, the modified Crawford teaches wherein the airlock element has at least one closing element, through which thePreliminary AmendmentAttorney Docket No.: 0378.0005Application No. 16/923,873 connecting means can be guided and which can be opened and closed again by mechanical force (slits 26, 28 in membranes 18, 20 through which the utensil 30 can pass through; slits 26, 28 would be able to be opened and closed by a mechanical force, such as the pressure applied by the utensil 30 during insertion) (Crawford; Figs. 1-8; para. [0042]).
Regarding claim 6, as best understood, the modified Crawford teaches the invention as previously claimed, including wherein the closing element can be pierced by the connecting means using mechanical force (utensil 30 pierces through the membrane 18, 20 through slits 26, 28 when inserted into the mask 12, which would require a mechanical force for the utensil 30 insertion) (Crawford; Figs. 2, 6; para. [0042]), but does not teach wherein the closing element is formed with a plastics material, for example a silicone.
However, Dettore further teaches wherein the closing element is formed with a plastics material, for example a silicone (valve assembly 120 can be made of plastics or silicone) (Dettore; Figs. 1-2; col. 11, line 6; col. 13, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Crawford closing element to be formed with a plastics material, for example a silicone, as taught by Dettore, for the purpose of ensuring the closing element is a non-reactive food grade material (Dettore; col. 13, lines 1-4), thereby ensuring a wearer’s safety.
Regarding claim 7, as best understood, the modified Crawford teaches wherein the closing element forms at least one connecting slot or such a slot is formed in the closing element so that the connecting means can be guided through this slot, preferably non-destructively, into the interior of the mask (slits 26, 28 in membranes 18, 20 through which the utensil 30 can pass through into the interior of mask 12; as the slits 26, 28 are designed for the membranes 18, 20, the utensil 30 is not ripping its own opening through the membranes and would thus be able to pass through without destroying the membranes) (Crawford; Figs. 1-8; para. [0042]).
Regarding claim 8, as best understood, the modified Crawford teaches wherein the closing element is designed in the form of a flat, but at least partially flexi-ble, stretchable and/or bendable form (body portion 32 has flat surfaces at membrane 18 and flange 40; membrane 18 is made of flexible rubber) (Crawford; Figs. 1-6; para. [0044]; para. [0049]) which is inserted in an air-flush manner into the opening of the wall of the mask body (body portion 32 with flange 40, collar 38, and membrane 18 is inserted into the hole 24 in mask 12; body portion 32 is fit inside the hole 24, as the hole is made with the sharp edge 36 of collar 38, and the flange 40 is located on the mask 12, so the body portion 32 would be in the hole 24 of mask 12 in an air-flush manner) (Crawford; Figs. 1-6; para. [0044]).
Regarding claim 9, as best understood, the modified Crawford invention teaches method for producing a respiratory mask, in particular according to claim 1 (see rejection of claim 1 above), comprising the following steps: 
- providing at least one mask body (mask 12) (Crawford; Figs. 1-2) which is suitable for covering the nose and mouth of the mask wearer (mask covers nose and mouth) (Dettore; col. 7, lines 46-47), 
- introducing at least one through-opening into the mask body (when installed, the device 10 forms the hole 24 through mask 12) (Crawford; Figs. 1-6; para. [0044]), 
- introducing at least one airlock device (device 10 in a hole through mask 12, which includes membranes 18, 20 which close the inner opening) (Crawford; Figs. 1-6; para. [0006]; para. [0042]), which is configured and provided for allowing connecting means, such as a straw, to be guided through it (utensil 30 guided through the slits 26, 28 in membranes 18, 20) (Crawford; Figs. 2, 6; para. [0042]), so that thePreliminary Amendment Attorney Docket No.: 0378.0005Application No. 16/923,873mask wearer can receive, for example inhale and/or drink, a use medium conveyed by the connecting means into an interior of the mask, i.e. the space between the face of the mask wearer and an inner surface of the mask, through his nose and/or mouth (utensil 30 permits nourishment of the wearer without the need for removing the mask, thus the nourishment would be conveyed into the interior of the mask) (Crawford; Figs. 2, 6; para. [0052]).
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Dettore as applied to claim 1 above, and further in view of Fernandez DeCastro (US 7,044,127 B1).
Regarding claim 2, as best understood, Crawford teaches the invention as previously claimed, including wherein the airlock device opens automatically, in particular also under pressure, as soon as the connecting means is at least partially guided through (membrane 18, 20 has a slit 26, 28 which opens for the insertion of utensil 30; the utensil 30 would exert a pressure on the membrane 18, 20 when in contact for insertion) (Crawford; Figs. 2, 6; para. [0042]; para. [0052]), but is silent on wherein the airlock device automatically closes again at least partially, preferably completely, as soon as the connecting means is guided out of the airlock device again.
However, Fernandez DeCastro teaches a protective multipurpose mask (Fernandez DeCastro; abstract) wherein the airlock device automatically closes again at least partially, preferably completely, as soon as the connecting means is guided out of the airlock device again (flexible material 16 allows for the insertion of items such as a bottle for a wearer to ingest the bottle contents and is self-closing when the bottle is removed) (Fernandez DeCastro; Figs. 4-4a; col. 4, lines 10-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Crawford device such that the airlock device automatically closes again at least partially, preferably completely, as soon as the connecting means is guided out of the airlock device again, as taught by Fernandez DeCastro, for the purpose of ensuring the mouth of the wearer remains protected (Fernandez DeCastro; col. 4, lines 18-20).
Regarding claim 5, as best understood, the modified Crawford teaches wherein the closing element, provided that no connecting means is guided through it, is at least partially airtight, preferably completely airtight (flexible material 16 is self-closing or self-sealing when the bottle is removed) (Fernandez DeCastro; Figs. 4-4a; col. 4, lines 10-20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2,023,267 by De Saint Rapt et al. is considered to be relevant as it discloses a device for gas masks which allows for a user to receive liquid, semi-liquid, or gaseous substances.
US 4,823,785 by Mancosu et al. is considered to be relevant as it discloses a device for gas masks which allows for liquid to be introduced through the mask.
US 2009/0084385 by Lang is considered to be relevant as it discloses a mask with an access port for a straw or feeding tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785